 

 

[UsDs SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

 

 

 

DATE FILED: 7/15-/¢9_

 

 

 

 

 

TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS 19-ev-2852 (JGK)
PENSION FUND, WELFARE FUND, ANNUITY

FUND, AND APPRENTICESHIP, JOURNEYMAN

 

RETRAINING, EDUCATIONAL AND INDUSTRY MEMORANDUM OPINION
FUND, ET AL., AND ORDER
Petitioners,
- against -

JABARI HORTON D/B/A FIELD ASSOCIATES
CONSTRUCTION,

Respondent.

 

JOHN G. KOELTL, District Judge:

The petitioners! seek to confirm an arbitration award under
section 301 of the Labor Management Relations Act of 1947 (the
“LMRA”), as amended, 29 U.S.C. § 185. The award was rendered
pursuant to a collective bargaining agreement (the *“CBA”)
involving the Union and the respondent, Jabari Horton. The
respondent was, at relevant times, an employer within the
meaning of section 3(5) of the Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1002(5), and of section 501 of

the LMRA, 29 U.S.C. § 142. The petitioners’ petition is granted.

 

1 The petitioners are the Trustees of the New York City District Council
of Carpenters Pension Fund, Welfare Fund, Annuity Fund, and Apprenticeship,
Journeyman Retraining, Educational and Industry Fund; Trustees of the New
York City Carpenters Relief and Charity Fund; the New York City and Vicinity
Carpenters Labor Management Corporation (collectively, the “Funds”); and the
New York City District Council of Carpenters {the “Union”).

 
Zz.

Under the CBA between the parties, the respondent was
required to remit contributions to the Funds when covered
employees performed work within the Union’s scope and
jurisdiction, Pet. G 12. The underlying dispute arose after the
respondent failed to permit a required audit of the respondent’s
books and records covering the period of June 25, 2013, through
the date this action was filed. Id. 4 18. The petitioners
initiated arbitration pursuant to the CBA’s arbitration clause
seeking to hold the respondent liable for estimated unpaid
contributions. Id. 7 19, Ex. G at 2. In a December 7, 2018
Opinion and Default Award, the arbitrator found that the
respondent violated the CBA and ordered the respondent to pay
the Funds $219,424.88. Ex. G. The arbitrator also found that
interest would accrue at the rate of 7 percent from the date the
award was issued. Id. at 3.

On March 29, 2019, the petitioners timely filed this
petition to confirm the arbitration award. The petitioners also
request $1,070 in attorneys’ fees, and $75 in costs, associated
with this petition, and postjudgment interest at the rate
provided under 28 U.S.C. § 1961(a). Despite being served with
the petitioners’ petition on May 25, 2019, the respondent has

not responded, and the June 17, 2019 deadline to do so has

 
passed. See Dkt. No. 10. The petition will therefore be decided
based on the papers submitted by the petitioners.
Ir.
A district court’s role in reviewing an arbitration award
is extremely limited. United Paperworkers Int’] Union, AFL-CIO

v. Misco, Inc., 484 U.S. 29 (1987); United Steelworkers v.

 

Enterprise Wheel & Car Corp., 363 U.S. 593 (1960). The Supreme

 

Court has explained that district courts “are not authorized to
reconsider the merits of an award even though the parties may
allege that the award rests on errors of fact or on
misinterpretation of the contract.” Misco, 484 U.S. at 36. The
Court instructed that “[a]s long as the arbitrator’s award
‘draws its essence from the collective bargaining agreement,’
and is not merely ‘his own brand of industrial justice," the

award is legitimate.” Id. (quoting United Steelworkers, 363 U.S.

 

at 596). Accordingly, an arbitration award is to be confirmed if
there is even a “barely colorable justification” for the
decision. United States Steel & Carnegie Pension Fund v.
Dickinson, 753 F.2d 250, 252 (2d Cir. 1985).

However, the Second Circuit Court of Appeals has explained
that a default judgment is generally inappropriate in a
proceeding to confirm or vacate an arbitration award because
“[a] motion to confirm or vacate an [arbitration] award is

generally accompanied by a record, such as an agreement to

3

 
arbitrate and the arbitration award decision itself. . . . [T]he
petition and accompanying record should [be] treated as akin to
a motion for summary judgment based on the movant’s

submissions.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109

 

(2d Cir. 2006).

The standard for granting summary judgment is well
established. “The [C]ourt shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56{(a}; see Celotex Corp. v. Catrett, 477 U.S.

 

317, 322-23 (1986); Darnell v. Pineiro, 849 F.3d 17, 22 (2d Cir.

 

2017). The substantive law governing the case will identify
those facts that are material and “[o]nly disputes over facts
that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

 

In this case, the arbitrator’s award was not the
arbitrator’s “own brand of industrial justice.” See Misco, 484

U.S. at 36 {quoting United Steelworkers, 363 U.S. at 596). The

 

arbitrator found that uncontroverted testimony and evidence
established that the respondent was bound by the CBA, that the
petitioners’ audit was required by the CBA, and that the
respondent failed to make its books and records available for an

examination. Therefore, the CBA obligated the respondent to pay

 
an estimated delinquency assessment and interest, plus other
costs associated with the delinquency and with arbitration. Ex.
G at 2. Based on the limited review that is appropriate of an
unopposed petition to confirm an arbitration award, the Court
finds that there is no genuine dispute of material fact and that
the petitioners’ petition should be confirmed.

The petitioners also request attorneys’ fees in the amount
of $1,070 - for 5.5 hours of services rendered? - and $75 in
costs for serving the petition. See Pet. WI 26-34, Ex. H.
Article XV, § 6 of the CBA provides for reasonable attorneys’
fees in the event that the petitioners institute, and obtain a
favorable judgment in, court proceedings for delinquent
contributions. Pet. 7 25, Ex. D § 6(a) (4). The requested $1,145

award is reasonable. See Trustees of N.Y.C. Dist. Council of

 

Carpenters Pension Fund v. LLF Constr. Servs., Inc., No.
18cv5416, 2018 WL 4778923, at *2 (S.D.N.Y. Oct. 3, 2018); see
aiso Abondolo v. H. & M. S. Meat Corp., No. O7cv3870, 2008 WL
2047612, at *4 (S.D.N.Y. May 12, 2008) (“[C]ourts have routinely
awarded attorneys[’| fees in cases where a party merely refuses
to abide by an arbitrator’s award without challenging or seeking

to vacate it through a motion to the court.” (collecting

 

2 An O£ Counsel attorney spent .3 hours on this matter at an hourly rate
of $350, an associate spent 2.1 hours on this matter at an hourly rate of
$275, and a legal assistant spent 3 hours on this matter at an hourly rate of
$120. Pet. Ex. H. Another attorney initialed “NM” spent .1 hours on this
matter at an hourly rate of $275. Id.

 
cases)). However, the petitioners do not reference the attorney
“NM” in their petition. Therefore, the Court subtracts $27.50
from the $1,070 award of requested attorneys’ fees.

The petitioners are also entitled to postjudgment interest
on the full amount of the judgment at the rate provided under 28

U.S.C. § 1961(a). See Lewis v. Whelan, 99 F.3d 542, 545 (2d Cir.

 

1996) {*The award of post-judgment interest is mandatory on
awards in civil cases as of the-date judgment is entered.”
(citing 28 U.S.C. § 1961(a)).
CONCLUSION

The petitioners’ petition to confirm their arbitration
award is granted. The Clerk is directed to enter judgment in
favor of the petitioners, and against the respondent, in the
following amounts:

- $219,424.88, with interest accruing at a 7 percent rate as
of December 7, 2018, until the date of judgment; and

—- $1,117.50 in attorneys’ fees and costs.
Postjudgment interest on the entire amount of the judgment will
accrue from the date the judgment is entered at the rate
provided by 28 U.S.C. § 1961(a). The Clerk is also directed to
close all pending motions and to close this case.

SO ORDERED.

Dated: New York, New York oT
July 13, 2019 SN Fe, (lls EP
mY j fle
f Of sehef

om G. Koeltl
Unit States District Judge

 

 
